
	
		II
		110th CONGRESS
		1st Session
		S. 1505
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Gregg (for himself,
			 Mr. Burr, and Mr. Coburn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  approval of biosimilars, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Biologics for Consumers
			 Act.
		2.Approval of
			 biosimilars
			(a)In
			 generalSection 351 of the
			 Public Health Service Act (42 U.S.C. 262) is amended—
				(1)in subsection (j),
			 by striking under subsection (a) and inserting under
			 subsection (a) or (k); and
				(2)by
			 adding at the end the following:
					
						(k)Biosimilars
							(1)Application
								(A)SubmissionAny
				person may submit an application under this subsection for approval of a
				biologics license for a biosimilar.
								(B)DefinitionsIn
				this subsection:
									(i)BiosimilarThe
				term biosimilar means a biological product that, in an application
				submitted under this subsection, is claimed to be similar to a qualified
				biological product (in this subsection referred to as the reference
				product).
									(ii)Qualified
				biological productThe term
				qualified biological product means a biological product that is a
				biotechnology-derived therapeutic biological product licensed under subsection
				(a) or a biotechnology-derived therapeutic protein product subject to an
				approved application that was submitted under section 505(b)(1) of the Federal
				Food, Drug, and Cosmetic Act.
									(2)Review and
				approval of biosimilar applications
								(A)ReviewAn
				application submitted under this subsection for a biosimilar shall be
				reviewed—
									(i)by
				the division that was responsible for review and approval of the reference
				product; and
									(ii)in accordance with
				the procedures for review of biologics license applications established by the
				Secretary pursuant to subsection (a)(2)(A).
									(B)ApprovalThe Secretary shall approve the application
				submitted under paragraph (1) only if—
									(i)the applicant demonstrates that the
				biosimilar conforms to the applicable final product class-specific rule and, on
				the basis of the data submitted in conformance with such rule, the Secretary
				concludes the product is safe, pure, and potent;
									(ii)the applicant
				demonstrates that the biosimilar is as similar to the reference product as may
				be achieved given the state of scientific knowledge and technology capabilities
				at the time of submission of the application;
									(iii)the applicant
				demonstrates that the biosimilar has the same route of administration, dosage
				form, mechanism of action, and strength as the reference product;
									(iv)the facility in
				which the biosimilar is manufactured, processed, packed, or held meets
				standards designed to assure that the biological product continues to be safe,
				pure, and potent; and
									(v)the applicant (or
				other appropriate person) consents to the inspection of the facility that is
				the subject of the application, in accordance with subsection (c).
									(C)Conditions of
				approvalThe Secretary may approve an application submitted under
				paragraph (1) for a biosimilar—
									(i)only for
				indications for which the reference product is approved;
									(ii)only if, with respect to each such
				indication, the application conforms to the applicable final product
				class-specific rule, and on the basis of non-clinical and clinical data
				submitted regarding such indication, the Secretary concludes the product is
				safe, pure, and potent; and
									(iii)only if the
				applicant agrees to provide to the Secretary, on an ongoing basis, all written
				documents it prepares for any purpose (including any patent litigation) that
				characterizes the difference between the biosimilar and the reference
				product.
									(3)Requests for
				issuance of product class-specific rule
								(A)In
				generalAny person may submit a request to the Secretary for the
				issuance of a product class-specific rule applicable to a qualified biological
				product and its class.
								(B)PriorityThe
				Secretary—
									(i)in
				prioritizing among requests under this paragraph for a rule, shall consider
				likely market entry dates of biosimilars and the amount of time that will be
				needed to prepare the requested product class-specific rule; and
									(ii)may summarily
				reject frivolous or unsupported requests.
									(C)Issuance of
				rule
									(i)In
				generalIn response to a request under this paragraph, the
				Secretary shall carry out notice and comment rulemaking procedures in
				accordance with clause (ii).
									(ii)ProceduresTo
				publish product class-specific rules under this paragraph, the Secretary shall,
				in response to a request under this paragraph—
										(I)publish in the
				Federal Register a concept paper setting forth the specific questions to be
				addressed in the product class-specific rule and invite comments on the concept
				paper from any interested persons;
										(II)accept comments
				on the concept paper for not less than 4 months;
										(III)consider the
				public comments on the concept paper;
										(IV)publish in the
				Federal Register the proposed product class-specific rule and invite comments
				on the proposed rule from any interested persons;
										(V)accept comments on
				the proposed rule for not less than 6 months;
										(VI)obtain the advice
				of the Biosimilars Advisory Committee with respect to the proposed rule;
				and
										(VII)except as
				provided in subparagraph (D), not later than 2 years after receipt of the
				initial request, publish in the Federal Register the final product
				class-specific rule or a determination that, given the current state of
				scientific and technical knowledge, it is not feasible to issue a product
				class-specific rule setting forth data that will ensure the safety, purity, and
				potency of biosimilars to be covered by the rule.
										(iii)Report to
				CongressIf the Secretary determines under clause (ii)(VII) that
				it is not feasible to issue the final class-specific rule in the 2-year period
				following the date of the applicable initial request, the Secretary shall
				submit to Congress a report that describes why Secretary was unable to issue
				such final rule and the plan and timeline of the Secretary for issuing such
				final rule.
									(D)Consolidation of
				requestsThe Secretary may consolidate requests submitted under
				this paragraph that refer to closely related products or product classes. If
				the Secretary chooses to consolidate such requests, the Secretary shall publish
				the final product class-specific rule or a determination described in
				subparagraph (C)(ii)(VII) not later than 30 months after receipt of the first
				request for a rule for any product in the class.
								(4)Product
				class-specific rules
								(A)In
				generalA rule published
				under paragraph (3) shall describe the data and information that will be
				required in an application submitted under paragraph (1).
								(B)Required
				elementsAt a minimum, a rule published under paragraph (3) shall
				require—
									(i)data demonstrating
				the consistency and robustness of the manufacturing process for the active
				ingredient or active ingredients of the biosimilar and the finished formulation
				of the biosimilar;
									(ii)data
				demonstrating the stability, compatibility (such as with excipients), and
				biological and physicochemical integrity of the active ingredient or active
				ingredients of the biosimilar;
									(iii)data from
				physical, chemical, and biological assays fully characterizing the biosimilar,
				in comparison with the reference product, at both the active ingredient or
				active ingredients and finished product levels;
									(iv)data from
				comparative nonclinical studies demonstrating that the biosimilar and the
				reference product have similar profiles in terms of pharmacokinetics,
				pharmacodynamics, toxicity, immunogenicity, and other relevant factors;
									(v)data from comparative clinical trials
				demonstrating that the biosimilar and the reference product have similar
				profiles in terms of safety, purity, and potency, including pharmacokinetic
				studies, pharmacodynamic studies, immunogenicity studies, and trials of
				sufficient size and duration to demonstrate that the products are similar in
				their safety (in terms of nature, seriousness, and frequency of adverse
				reactions), purity, and potency profiles; and
									(vi)data regarding
				postmarket assessment and monitoring of safety, purity, and potency, including,
				as appropriate, clinical trials, tests to investigate immunogenicity, patient
				registries, and other surveillance measures.
									(5)Revisions to
				rulesIf a new condition of
				use is approved for a reference product after the latest publication of the
				final product class-specific rule applicable to such product, the Secretary
				shall promptly update and republish the rule in accordance with paragraphs (3)
				and (4) (irrespective of whether a request for such revision has been received
				under paragraph (3)(A)) to address the data and information that will be
				required in an application under this subsection for approval of the new
				condition of use. The requirements of paragraph (2)(C) shall apply if the new
				condition of use is a new indication.
							(6)biosimilars
				advisory committee
								(A)EstablishmentThe
				Secretary shall establish a Biosimilars Advisory Committee (in this paragraph
				referred to as the Committee).
								(B)DutiesThe Committee shall—
									(i)provide expert
				scientific advice and recommendations to the Secretary regarding the
				development and approval of biosimilars; and
									(ii)in formulating such advice and
				recommendations, provide interested persons with a reasonable opportunity to
				make written and oral presentations.
									(C)Membership
									(i)QualificationsThe
				Secretary shall appoint to serve on the Committee individuals with expertise on
				therapeutic biological products, including manufacturing, safety,
				effectiveness, and other relevant matters. The Secretary shall ensure that the
				Committee consists of members with adequately diversified expertise and
				practical experience in such fields as clinical medicine, biological and
				physical sciences, pharmacoepidemiology and postmarket safety surveillance, and
				related professions.
									(ii)NominationsIn
				appointing members of the Committee, the Secretary shall provide an opportunity
				for scientific, industry, and consumer organizations and the public to nominate
				such members.
									(iii)Nonvoting
				membersThe Committee shall include, as nonvoting members,
				representatives of patient organizations, manufacturers of innovative
				biological products, and manufacturers of biosimilars.
									(iv)Supplemental
				membershipFor the purpose of developing a product class-specific
				rule under paragraphs (3) and (4), the Secretary may supplement the membership
				of the Committee, or arrange for advice from another advisory committee, in
				order to obtain the advice of individuals with special expertise relating to
				any product under review.
									(7)Time frames for
				application and authorization
								(A)Submission of
				applicationsNo application for a biosimilar may be submitted
				under this subsection unless—
									(i)the Secretary has
				published under paragraph (3) a final product class-specific rule applicable to
				the reference product; and
									(ii)not less than 12
				years have elapsed from the date on which the reference product was approved or
				licensed.
									(B)Effective date
				of approvalSubject to subparagraph (C), approval of an
				application submitted under paragraph (1) shall not be made effective until at
				least 14 years have elapsed from the date on which the reference product was
				approved or licensed.
								(C)Significant
				clinical benefitApproval of
				an application submitted under paragraph (1) shall not be made effective until
				at least 16 years have elapsed from the date on which the reference product was
				approved or licensed if—
									(i)during the 12-year
				period following the approval or licensing of the reference product, the
				Secretary approves a supplement to the new drug or biologics license
				application for the reference product that seeks approval to market the
				reference product for a new indication; and
									(ii)in the opinion of
				the Secretary, the new indication provides a significant clinical
				benefit.
									(D)Supplement
				application of reference productIf, at any time following
				approval of the reference product, the holder of the approved reference product
				application submits a supplemental application with new clinical data (other
				than bioavailability data) to support a new condition of use (other than a new
				indication with a significant clinical benefit approved during the first 12
				years after initial product approval), and those data are essential to approval
				of the supplemental application, the Secretary may not approve an application
				for a biosimilar for the new condition of use for 3 years following approval of
				the supplement.
								(E)Exclusive
				approval pathwayThe Secretary may not approve, under any other
				provision of law, a product that is claimed to be similar to or the same as a
				reference product.
								(F)Approval of
				biosimilar application with respect to older reference
				productsNotwithstanding any other provision of this subsection,
				an application submitted under paragraph (1) that relies on a reference product
				approved more than 14 years before the date of enactment of this subsection may
				be made effective on the date that is the later of—
									(i)the publication
				of a product class-specific rule under paragraph (3) in which the reference
				product is included; or
									(ii)1 year after the
				date of enactment of this subsection.
									(G)TransitionIf,
				during the period following the approval of a reference product that was
				approved more than 14 years before the date of enactment of this subsection but
				before the publication of a product class-specific rule under paragraph (3) in
				which the reference product is included, the holder of the approved reference
				product application obtains approval of a new indication with a significant
				clinical benefit as determined by the Secretary, approval of an application
				submitted under paragraph (1) that relies on such reference product may not be
				made effective under 16 years after the date of approval of the reference
				product.
								(8)Patent
				notifications and linkages
								(A)NotificationWhen
				an application for a biosimilar is submitted, the Secretary shall publish a
				notice in the Federal Register identifying—
									(i)the sponsor of
				the application of the reference product upon which the application for the
				biosimilar relies; and
									(ii)the name of the
				sponsor of the application for the biosimilar, or an agent designated by such
				sponsor to receive communications regarding patents.
									(B)Information
				from patent holder
									(i)In
				generalA patent owner may—
										(I)request
				information from the person that submits an application for a biosimilar under
				paragraph (1) to ascertain whether such person's product or processes would
				infringe on a patent of the patent owner;
										(II)provide such
				person or its designee a notice of patents that may be infringed by the
				production or sale of the biosimilar, such as patents on compound (protein
				sequence), composition, host cell, nucleic acid, process of production, and
				method of treatment patents; or
										(III)indicate with
				such notification whether the patent holder is open to licensing the patent
				rights on a non-exclusive basis.
										(ii)No declaratory
				judgmentA patent designated as available for licensure pursuant
				to clause (i)(III) may not be the subject of a declaratory judgment action
				brought by the biosimilar applicant prior to approval of the application for a
				biosimilar under this subsection.
									(C)Written
				explanation
									(i)In
				generalA person that submits an application for approval of a
				biosimilar under this subsection that requests approval prior to the expiration
				of a patent identified by a patent owner shall provide to such patent owner, a
				written explanation of—
										(I)why the patent
				identified in subparagraph (B)(i) would not be infringed by the approval of the
				application for the biosimilar; or
										(II)why the
				identified patent is invalid.
										(ii)ComplianceWith
				respect to process of manufacture patents, the biosimilar applicant must comply
				with the requirements of section 295 of title 35, United States Code.
									(D)Approval
				dateApproval of an application for a biosimilar submitted under
				this subsection may be effective on the applicable date described in paragraph
				(7) even if patent litigation has not concluded. If a patent is found valid and
				infringed before approval of the application for a biosimilar, and the patent
				expires after the applicable effective date of the biosimilar application
				described in paragraph (7), approval of the biosimilar application may not be
				effective until the expiration of the infringed patent.
								(E)Declaratory
				judgment actionA person that submits an application for a
				biosimilar under this subsection may not commence a declaratory judgment action
				concerning a patent identified in subparagraph (B)(i) later than 18 months
				before the applicable effective date of the biosimilar application described in
				paragraph (7), or the date that is 60 days after providing the written
				explanation in subparagraph (C) of this paragraph, if such provision occurs
				during the 18-month period before the applicable effective date of the
				biosimilar application described in paragraph (7).
								(9)Exclusivity of
				biosimilarsThe Secretary may not approve an application for a
				biosimilar that relies on a reference product for 1 year after the date of
				approval of the first biosimilar application that relies on such reference
				product.
							(l)Proper
				nameFor purposes of this section:
							(1)Biotechnology-derived
				therapeutic proteins
								(A)In
				generalSubject to subparagraph (D), the term proper
				name, with respect to a biotechnology-derived therapeutic protein,
				means—
									(i)the name adopted for such protein by the
				United States Adopted Names Council if such name is a unique USAN; or
									(ii)if the
				biotechnology-derived therapeutic protein lacks a unique USAN, an official name
				designated pursuant to subparagraph (C).
									(B)Unique
				USANThe term unique
				USAN, with respect to a biotechnology-derived therapeutic protein, means
				a name adopted for such protein by the United States Adopted Names Council that
				has not been adopted for any protein manufactured by a different person.
								(C)DesignationThe
				Secretary shall designate an official name for any biotechnology-derived
				therapeutic protein that lacks a unique USAN. Any official name designated
				under this subparagraph shall be the only official name of that protein used in
				any official compendium published after such name has been designated. In no
				event, however, shall the Secretary designate an official name so as to
				infringe a valid trademark. Any designation under this subparagraph shall be
				made by rule in accordance with
				section
				553 of title 5, United States Code.
								(D)ExceptionThe term proper name, with
				respect to a biotechnology-derived therapeutic protein that was licensed by the
				Secretary prior to the effective date of the Affordable Biologics for Consumers Act,
				means the name adopted for such protein by the United States Adopted Names
				Council, irrespective of whether such name is a unique USAN.
								(2)Other biological
				productsThe term proper name, with respect to a
				biological product that is not a biotechnology-derived therapeutic protein,
				means—
								(A)the official name
				designated by the Secretary for such biological product pursuant to section 508
				of the Federal Food, Drug, and Cosmetic Act;
								(B)if there is no
				such official name and such biological product is an article recognized in an
				official compendium, the official title thereof in such compendium; or
								(C)if neither
				subparagraph (A) nor subparagraph (B) applies, the common or usual name, if
				any, of such biological product.
								(m)Interchangeability
							(1)In
				general
								(A)No designation
				of interchangeability or therapeutic equivalenceThe Secretary
				may not designate a biosimilar as interchangeable with (or therapeutically
				equivalent to) the applicable reference product.
								(B)AssessmentNot
				later than 2 years after the date of enactment of this subsection, and every 2
				years thereafter, the Secretary shall assess the state of scientific and
				technical knowledge regarding the ability of the Food and Drug Administration
				to make a determination that a biosimilar is interchangeable with (or
				therapeutically equivalent to) a reference product on a product class
				basis.
								(2)DeterminationIf
				the Secretary finds that the state of scientific and technical knowledge
				enables the Food and Drug Administration to make a determination of
				interchangeability (or therapeutic equivalence) with respect to 1 or more
				product classes, then the Secretary shall submit a report to Congress that
				describes such findings and recommendations for statutory criteria that should
				govern such a
				determination.
							.
				(b)ConfidentialitySubsection (j) of section 351 of the Public
			 Health Service Act (42 U.S.C. 262), as amended by
			 subsection (a)(1), is further amended by adding at the end the following:
			 The Secretary shall maintain the confidentiality of information
			 submitted under this section for a biological product to the same extent and in
			 the same manner as the Secretary maintains the confidentiality of information
			 submitted under section 505 of the Federal Food, Drug, and Cosmetic Act for a
			 drug..
			(c)Patent
			 actions
				(1)Infringement
			 actionSection 271(e)(2) of title 35, United States Code, is
			 amended—
					(A)in subparagraph
			 (A), by striking , or and inserting a comma;
					(B)in subparagraph
			 (B), by striking patent, and inserting patent,
			 or; and
					(C)by adding after
			 subparagraph (B) the following:
						
							(C)a written
				explanation described in section 351(k)(8)(C)(i) of the Public Health Service
				Act,
							.
					(2)Patent term
			 authoritySection 156(b) of title 35, United States Code, is
			 amended by adding at the end before the period, the following: , and
			 shall extend to any product that is the subject of an application approved
			 under section 351(k) of the Public Health Service Act.
				3.Amendments to
			 Federal Food, Drug, and Cosmetic Act
			(a)Labeling
				(1)Unique
			 nameSection 502 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding
			 at the end the following:
					
						(y)If it is a biotechnology-derived
				therapeutic protein, it was licensed under section 351 of the Public Health
				Service Act prior to the effective date of the
				Affordable Biologics for Consumers
				Act, it lacks a unique USAN, and its labeling fails to bear (i)
				its proper name (as defined in section 351(l) of the Public Health Service
				Act); (ii) its brand name or phrasing, approved by the Secretary, that
				adequately distinguishes it from other approved biotechnology-derived
				therapeutic proteins with the same proper name; and (iii) the following
				warning: Any change in ___________, including a change in manufacturer,
				should be made cautiously and only if authorized by and supervised by the
				prescribing health care professional., with the proper name of the
				product being inserted in the blank space. The requirement in the preceding
				sentence regarding the inclusion of a warning applies beginning on the date
				that is 180 days after the date of the enactment of the
				Affordable Biologics for Consumers
				Act.
						(z)If it is a biotechnology-derived
				therapeutic protein not subject to paragraph (y), and its labeling fails to
				include (i) its proper name (as defined in section 351(l) of the Public Health
				Service Act); and (ii) the following warning: This product shall not be
				dispensed in substitution for another biological product that was prescribed to
				be dispensed, unless such substitution was expressly authorized by and is
				supervised by the prescribing health care professional.. In the case of
				such a protein that is a biosimilar licensed under section 351(k) of the Public
				Health Service Act, the warning required by the preceding sentence shall read
				as follows: This product shall not be dispensed in substitution for
				another biological product that was prescribed to be dispensed including
				_________., with the proprietary name and proper name of the reference
				product being inserted in the blank space.
						(aa)If it is a biosimilar approved under
				section 351(k) of the Public Health Service Act and the labeling—
							(1)is inconsistent with the labeling of the
				reference product (as referred to in such section 351(k));
							(2)does not accurately characterize the
				biosimilar or account for any differences between the biosimilar and the
				reference product;
							(3)does not describe any new data submitted in
				support of approval of the biosimilar since the date of approval of the
				reference product;
							(4)does not disclose any special safety
				concerns identified with respect to the biosimilar; or
							(5)omits any safety information, such as
				adverse events, that are identified with respect to, and included in the
				labeling of, the reference product, unless sponsor of such biosimilar justifies
				such omission to the
				Secretary.
							.
				(b)DispensingSection
			 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)) is
			 amended by adding at the end the following:
				
					(6)A drug that is subject to paragraph
				(1) and is a biotechnology-derived therapeutic protein licensed under section
				351 of the Public Health Service Act shall not be dispensed unless the
				prescription specifies the drug’s proprietary name or, if the drug lacks a
				proprietary name, the drug’s proper name (as defined in section 351(l) of such
				Act). The act of dispensing a drug contrary to the preceding sentence shall be
				deemed to be an act which results in the drug being misbranded while held for
				sale.
					.
			4.Report to
			 CongressNot later than 2
			 years after the date of the enactment of this Act, and every 2 years
			 thereafter, the Secretary of Health and Human Services shall submit a report to
			 the Congress making recommendations on whether it is feasible, in the state of
			 scientific and technical knowledge (as of the date of such report), to approve
			 applications under section 351(k) of the Public Health Service Act, as added by
			 section 2 of this Act, for biological products that are claimed to be similar
			 to vaccines, blood or plasma products or their derivatives, gene therapy, cell
			 processing, naturally derived therapeutic proteins, or other biological
			 products that do not contain biotechnology-derived therapeutic proteins as any
			 active ingredient.
		
